Citation Nr: 1125106	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for epididymitis with intermittent testicular pain.

2.  Entitlement to an initial compensable rating for intermittent musculoligamentous right elbow strain, status post ligamentous repair.

3.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

5.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 1987 and from August 2005 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2008, July 2008 and June 2009 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board acknowledges that the July 2008 rating action did not specifically adjudicate a claim for service connection for a psychiatric disability other than PTSD.  Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, medical evidence of record reflects psychiatric diagnoses of anxiety and depression, in addition to findings of PTSD.  Accordingly, the Board will consider the matter of entitlement to service connection for a psychiatric disorder, to include PTSD.  

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

In the above-mentioned June 2008 rating action, the RO also denied service connection for left elbow strain.  While the Veteran indicated his disagreement with this decision in March 2009, his claim was granted by the RO in March 2010.  To the Board's knowledge, the Veteran has not disagreed with that decision.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  Therefore, this issue has been resolved and is no longer in appellate status. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's epididymitis with intermittent testicular pain has not required long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.

2.  The Veteran's intermittent musculoligamentous right elbow strain, status post ligamentous repair, is manifested by subjective complains of pain and stiffness but full range of motion.

3.  The Veteran's left knee strain is manifested by crepitus, snapping/popping, grinding, and a slight decreased range of motion of flexion (0-130 degrees) but no further loss of motion on repetition and no limitation of extension. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable rating for service-connected epididymitis with intermittent testicular pain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 7525 (2010).

2.  The criteria for the assignment of an initial compensable rating for service-connected intermittent musculoligamentous right elbow strain, status post 


ligamentous repair have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5206, 5207 (2010).

3.  The criteria for an initial rating in excess of 10 percent for service-connected left knee strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 6261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, as the June 2008 and June 2009 rating actions granted the Veteran's claims for service connection, such claims are now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned to the now service-connected disabilities adjudicated herein does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The August 2009 and March 2010 statements of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included descriptions of the rating formulas for all possible schedular ratings under these diagnostic codes.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Thus, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disabilities at issue. 

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, private medical records, VA medical records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with two VA examinations in May 2008 and an additional VA examination in May 2009.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the record does not reflect that the examiner who conducted the May 2008 VA examinations reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in the Veteran's claims folder.  

In March 2009, the Veteran, through his attorney, argued that the May 2008 right elbow examination was inadequate because the examiner "failed to adequately consider pain as a limitation on movement and its corresponding effect on the [V]eteran's employment."  After reviewing the examination report, the Board disagrees.  In fact, the May 2008 VA examiner specifically stated that the Veteran's right elbow disability would have "no significant effect" on his occupational activities and noted that repetitive motion testing did not result in any additional functional limitation of the Veteran's range of motion. 

In July 2009, the Veteran's attorney argued that the May 2009 VA left knee examination was "inadequate in that it failed to account for [the] marked effect [the] [V]eteran's knee condition has on his daily activities."  It was specifically argued that the examination report was flawed because it was based on "an isolated snapshot of [the Veteran's] physical condition in a pristine environment when he was under no ordinary, everyday physical stress."  

As discussed in detail below, the July 2009 VA examiner specifically addressed the impact the Veteran's left knee disability would have on his occupation and daily functioning.  As to the argument that the physical examination was inadequate because it was conducted in a "pristine environment," the Veteran has offered no competent and credible evidence demonstrating that a physical examination, including repetitive motion testing, conducted by a qualified physician produces inaccurate, misleading, or clinically unacceptable test results; nor has he offered any expert medical evidence demonstrating that an alternative testing method exists and that such method is in use by the general medical community.  Instead, the Veteran's attorney has simply offered an unsubstantiated lay opinion as to the impropriety of the examination.  See generally Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007).  Furthermore, the Board observes that the July 2009 VA examiner rendered his opinion as to the impact of the Veteran's left knee disability after conducting a physical examination, reviewing the Veteran's claims folder and conducting a clinical interview.  As such, the examination report was not based on an "isolated snapshot" of the Veteran's functioning demonstrated during a physical examination, but is the product of several sources of information.  Based on the above, the Board concludes that the VA examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II.  Analysis-Increased Rating Claims

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

      A.  Epididymitis

The Veteran's epididymitis with testicular pain is currently assigned a noncompensable rating under Diagnostic Codes 7599-7525.  The RO assigned Diagnostic Code 7599 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the first two numbers of the most closely related body part and "99."  38 C.F.R. § 4.20 (2010) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous].  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.115b, Diagnostic Code 7525, chronic epididymo-orchitis.  

In this case, the Veteran was diagnosed with a history of epididymitis during the May 2008 VA examination.  As Diagnostic Code 7525 specifically addresses epididymitis and provides guidance as to how to rate symptoms of this disability, the Board finds that it is the most appropriate diagnostic code.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not requested that another diagnostic code should be used.  In this capacity the Board notes that the record does not indicate that the Veteran experiences any atrophy of the testis (Diagnostic Code 7523) or has had a testicle removed (Diagnostic Code 7524).  Accordingly, the Board concludes that the Veteran's service-connected epididymitis is appropriately rated under Diagnostic Code 7525.

The Board notes that epididymitis is defined as the "inflammation of the epididymis," which is the "elongated cordlike structure along the posterior border of the testis."  Dorland's Illustrated Medical Dictionary, 30th Edition, (2003), 627.  

For chronic epididymitis, Diagnostic Code 7525 provides that the disability is to be rated under the criteria for urinary tract infection.  38 C.F.R. § 4.115b.  The rating criteria for urinary tract infection provide that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  If the condition is manifested by recurrent symptomatic infection requiring frequent hospitalization (greater than two times/year), and/or continuous intensive management, a 30 percent rating is warranted.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction. 38 C.F.R. § 4.115a.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Upon review, the medical and lay evidence of record does not indicate that the Veteran's condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  The May 2008 VA examiner noted that the Veteran "has occasional pain . . . that comes and goes" and that he "takes Tylenol rarely."  Similarly, while VA outpatient treatment records indicate that the Veteran experiences testicular pain, the records do not indicate that he undergone any of the treatment described in Diagnostic Code 7525 during the appeal period.  Moreover, the Board notes that the Veteran and his attorney do not appear to contend otherwise.  

The medical and lay evidence of record also does not indicate that the Veteran's disability requires frequent hospitalization (greater than two times/year) and/or continuous intensive management as is required to support a disability rating of 30 percent under Diagnostic Code 7525.  38 C.F.R. § 4.115a.  Moreover, there is no evidence of poor renal function to warrant consideration under the criteria for rating renal dysfunction.  

After reviewing the record, the Board finds that the Veteran's epididymitis does not warrant a compensable disability rating.  In addition, staged ratings are also not applicable, as at no point during the appeal period did the Veteran's epididymitis approximate the criteria for a compensable rating.  Fenderson, supra. 

      B.  Right Elbow Strain

The Veteran's right elbow disability is currently assigned a noncompensable rating under Diagnostic Code 5024 [tenosynovitis].  Diagnostic codes 5013 through 5024 are to be rated based on limitation of motion of affected parts, as arthritis, degenerative [Diagnostic Code 5003].  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

The evidence in this case reflects that the Veteran's right arm is his dominant (major) extremity.  See the May 2008 VA examination report; see also 38 C.F.R. § 4.69 (2010) [a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major].  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Under Diagnostic Code 5206, limitation of flexion of the major forearm is rated 0 percent when limited to 110 degrees, 10 percent when limited to 100 degrees, 20 percent when limited to 90 degrees, 30 percent when limited to 70 degrees, 40 percent when limited to 55 degrees, and 50 percent when limited to 45 degrees.  Under Diagnostic Code 5207, limitation of extension of the major forearm is rated 10 percent when limited to 45 and 60 degrees, 20 percent when limited to 75 degrees, 30 percent when limited to 90 degrees, 40 percent when limited to 100 degrees, and 50 percent when limited to 110 degrees.  The Board observes that normal range of motion for the elbow is defined as follows: flexion to 145 degrees, extension to 0 degrees.  38 C.F.R. § 4.71, Plate I (2010).

Under Diagnostic Code 5003, when arthritis has been established by X-ray findings, and the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  For the purpose of rating disabilities due to arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45 (2010).

The Court has also held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that, when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  

As noted above, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts, supra.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. 

The evidence of record indicates that the Veteran has been diagnosed with chronic lateral epicondylitis of the right elbow.  See a February 2007 private medical report.  The Board notes that epicondylitis is an inflammation of the epicondyle.  See Dorland's Illustrated Medical Dictionary, 30th Edition, (2003), at page 625.  As tenosynovitis is defined as an inflammation of the tendon sheath (Id. at 1865), the Board finds that Diagnostic Code 5024 is applicable to the Veteran's disability. 

The Board has considered whether another rating code is more appropriate than the one used by the RO.  Tedeschi, supra.  The evidence of record does not, however, indicate that the Veteran has nonunion of the radius and ulna, impairment of the radius or ulna, impairment of the flail joint, joint fracture, or impairment of supination and pronation.  Diagnostic Codes 5209, 5210, 5211, 5212 and 5213 are therefore not applicable.  The record also does not indicate that ankylosis of the right elbow is present or that right forearm flexion is limited to 100 degrees and 45 degrees of extension.  Diagnostic Codes 5205 and 5208 are also not for application. 

Accordingly, the Board will continue to rate the Veteran under Diagnostic Code 5024, which requires application of Diagnostic Codes 5003 [degenerative arthritis], 5207 [limitation of flexion] and 5208 [limitation of extension].

In the present appeal, the Veteran was afforded a VA examination to determine the extent of his right elbow disability in May 2008.  After conducting a physical examination, the VA examiner reported that the Veteran had full range of motion in his right elbow.  Similarly, a VA outpatient treatment record from July 2008 reported that the Veteran demonstrated full range of motion in his right elbow.  

In addition to the range of motion findings reported above, the Veteran was afforded a VA examination in connection with his claim for service connection for a left elbow disability in February 2010.  During this examination, it was reported that the Veteran demonstrated full range of motion in his right elbow. 

As this evidence illustrates, throughout the appeal period, the Veteran has displayed full range of motion of his right elbow.  38 C.F.R. § 4.71, Plate I.  As a result, an initial compensable rating cannot be assigned under Diagnostic Codes 5206 or 5207.  Also, as a noncompensable limitation of motion of this joint has not been shown and as there is no radiographic evidence of involvement of two or more joints (even in the absence of limitation of motion of the applicable joint), a compensable rating under Diagnostic Code 5003 may not be awarded.  [Indeed, X-rays taken of the Veteran's right elbow at the May 2008 VA examination were negative for arthritis.  These X-rays were reviewed by the February 2010 VA examiner who also indicated that arthritis of the right elbow was not present.]  

Further, the Court, in DeLuca, supra, held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  Here, the May 2008 VA examination and multiple VA outpatient treatment records document the Veteran's complaints of right elbow pain and stiffness.  

The Veteran is competent to report on the symptoms he experiences.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes, however, that the May 2008 VA examiner specifically examined the Veteran's right elbow to determine the extent, if any, of the functional impairment caused by that disability.  After conducting a physical examination, the VA examiner indicated that the Veteran did not demonstrate any additional functional impairment after repetitive testing.  To wit, the examiner specifically noted that none of the "Deluca criteria" were present.  Similarly, after performing a physical examination of both of the Veteran's elbows in February 2010, a VA examiner stated that there was no "objective evidence of pain following repetitive motion" and no "additional limitations after three repetitions of range of motion." 

In short, there is no support in the record for a compensable rating.  Simply put, the Veteran's range of motion has been assessed as being normal, and functional loss has not been objectively observed.  The record does not reveal any specific evidence which would allow for the assignment of a compensable rating for additional disability under the DeLuca factors.  Accordingly, and based on this evidentiary posture, the Board concludes that at no time during the appeal period is a compensable rating warranted for the Veteran's right elbow disability under Diagnostic Codes 5024, 5003, 5206 or 5207 or based on the functional impairment of this disability.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  

	C.  Left Knee Strain

The Veteran's service-connected left knee strain is currently rated 10 percent disabling under Diagnostic Code 5260 (limitation of flexion).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees.  Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  In this regard, the Board observes that normal range of motion for the knee is defined as follows: flexion, zero degrees to 140 degrees; and extension, 140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II (2010).

The Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5260.  Tedeschi, supra.  However, as the Veteran's left knee disability is currently rated as 10 percent disabling, Diagnostic Code 5263 (genu recurvatum) is not for application as it does not allow for a higher disability rating (i.e., in excess of 10 percent).  Furthermore, the Board observes that the evidence of record does not indicate that this disability is present.  There is also no competent and credible evidence suggesting left knee functional impairment comparable to ankylosis, even with consideration of additional functional impairment due to pain, including on repeated use, and Diagnostic Code 5256 is therefore also not applicable. [Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992)].

As the record does not indicate that arthritis of the left knee is present or that the Veteran has had dislocated cartilage or underwent a removal of the cartilage in his knee, Diagnostic Codes 5003, 5258 and 5259 are not for application.  The evidence of record also does not indicate that the Veteran has tibia and fibula impairment and Diagnostic Code 5262 does not apply.  Moreover, as instability and recurrent subluxation of the knee has not been identified, Diagnostic Code 5257 is also not appropriate.  

Based on the limitation of motion identified during the May 2009 VA examination, the Board will rate the Veteran under Diagnostic Codes 5260 [limitation of flexion] and 5261 [limitation of extension].

In the present appeal, the Veteran was afforded a VA examination to determine the extent of his left knee disability in May 2009.  After conducting a physical examination, the VA examiner reported that the Veteran's left knee flexion was limited to 130 degrees with tenderness beginning at 120.  The Veteran demonstrated full range of extension in his left knee with tenderness beginning at 5 degrees.  The record does not contain any additional range of motion findings during the appeal period.  

Diagnostic Code 5260 contemplates a 20 percent evaluation where there is limitation of knee flexion to 30 degrees, which is far exceeded by the 130 degrees record in connection with May 2009 examination.  Clearly, a higher rating under this code is not warranted.  

Also, Diagnostic Code 5261 contemplates a compensable evaluation of 10 perent with a limitation of knee extension to 5 degrees.  A separate compensable rating of 10 percent based on limitation of extension is clearly not warranted where, as here, extension of the knee joint is normal.  

As noted above, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  During the May 2009 VA examination it was revealed that the Veteran experiences some increased in pain on repetitive use but that additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion did not occur.  A physical examination revealed that the Veteran's knee disability results in crepitus, snapping/popping and grinding.  The examiner also indicated that the Veteran's left knee disability would have significant impacts on his occupational activities, such as decreased mobility, problems lifting and carrying and pain.  

The Board concludes that the 10 percent rating which is currently assigned adequately compensates the Veteran for the functional impairment and pain resulting from his left knee disability.  Indeed, this appears to be the reason why the RO assigned a 10 percent rating in the June 2009 rating action.  There is no evidence that the functional impairment demonstrated approaches the level at which a 20 percent rating could be demonstrated (i.e., flexion limited to 30 degrees and extension limited to 15 degrees).

In short, there is no support in the record for a disability rating in excess of 10 percent.  Simply put, while a slightly diminished range of flexion has been identified, the extent of this limitation does not warrant an increased rating and the functional impairment caused by the Veteran's left knee disability is adequately compensated by the 10 percent rating currently assigned.  The record does not reveal any specific evidence which would allow for the assignment of additional disability under the DeLuca factors.  Accordingly, and based on this evidentiary posture, the Board concludes that at no time during the appeal period is a disability rating in excess of 10 percent warranted for the Veteran's left knee disability under Diagnostic Codes 5060 or 5261 or based on the functional impairment of this disability.  DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  

      D.  Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the August 2009 and March 2010 Statements of the Case and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability ratings at issue. 

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.   38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.   Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

As the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his epididymitis, right elbow strain or left knee disability.  In fact, it does not appear that the Veteran has been hospitalized at all for these disabilities. 

With respect to employment, the evidence of record indicates that the Veteran works as a truck driver.  While the Board has no reason to doubt that the Veteran's service-connected disabilities cause him employment problems, the ultimate question is whether the Veteran, because of these service-connected disabilities, is incapable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this case there is no medical evidence that the Veteran's epididymitis, right elbow strain or left knee disability would have marked interference with employment.  Id. [noting that the disability rating itself is recognition that industrial capabilities are impaired]. In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable rating for epididymitis with intermittent testicular pain is denied.

Entitlement to an initial compensable rating for intermittent musculoligamentous right elbow strain, status post ligamentous repair is denied.

Entitlement to an initial disability rating in excess of 10 percent for left knee strain is denied.



(CONTINUED ON NEXT PAGE)
REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of entitlement to service connection for a psychiatric disorder, to include PTSD, and entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities must be remanded for further evidentiary development.  

I.  A Psychiatric Disorder, To Include PTSD

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence of the claimed in-service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor. West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

During the pendency of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor-provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service. Id.

In the present case, the record indicates that the Veteran has been diagnosed with PTSD, depression, and anxiety.  See a September 2009 VA examination, and VA outpatient treatment records from February 2008 and June 2008.  He has reported that he was involved in multiple convoys across Iraq and came under gunfire and mortar attacks.  See a July 2007 VA treatment note.  His service personnel records also indicate that he was the driver of a vehicle that was nearly hit by an improvised explosive device.  During the May 2007 VA examination, the Veteran reported that he saw soldiers who were injured and being treated in a hospital and that this was an extremely stressful experience.  In a September 2009 statement, the Veteran, through his attorney, indicated that he experienced intense fear, horror, and helplessness while in the military.  

While the Veteran was afforded a VA examination in May 2009 and a medical opinion was obtained in September 2009, these VA examiners did not consider the Veteran's claim of fear of hostile military or terrorist activity.  The VA examination and medical opinion also did not address the etiology of the Veteran's psychiatric disorders other than PTSD.  Under these circumstances, the Board finds that a medical nexus opinion must be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. §§ 3.159(c)(4);  3.304(f)(3) (2010).

II.  Multiple, Noncompensable, Service-Connected Disabilities.

The issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities is inextricably intertwined with the Veteran's psychiatric disorder claim.  In other words, a grant of service connection for a psychiatric disorder, to include PTSD, may impact the Veteran's claim.  Action on the Veteran's claim of entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities is therefore deferred.  Moreover, on remand, the Veteran should be issued a VCAA notification letter pertaining to this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the claim of entitlement to a 10 percent rating based on multiple, noncompensable service-connected disabilities.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all current psychiatric disorders.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should list all psychiatric disabilities (including PTSD) diagnosed on examination.  For any psychiatric disability (other than PTSD) diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to active duty.  For any PTSD diagnosed on examination, the examiner must identify the stressor(s) which serve as the basis for the PTSD diagnosis, to include the Veteran's September 2009 report of intense fear, helplessness and horror while in the military.  A report of the examination should be prepared and associated with the Veteran's claims folder.

3.  Following completion of the above, adjudicate the issues of entitlement to service connection for a psychiatric disability, to include PTSD, and entitlement to a 10 percent rating for multiple, noncompensable service-connected disabilities.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


